 


114 HR 2475 IH: Stability for Service Members Act
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2475 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2015 
Mr. Fincher (for himself and Mr. Heck of Washington) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To provide for a one-year extension of the extended period of protections for members of uniformed services relating to mortgages, mortgage foreclosure, and eviction under the Servicemembers Civil Relief Act. 
 
 
1.Short titleThis Act may be cited as the Stability for Service Members Act. 2. One-year extension of extended period of protections for members of uniformed services relating to mortgages, mortgage foreclosure, and eviction under Servicemembers Civil Relief ActSection 710(d) of the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 126 Stat. 1208; 50 U.S.C. App. 533 note) is amended—
(1)in paragraph (1), by striking December 31, 2015 and inserting December 31, 2016; and (2)in paragraph (3), by striking January 1, 2016 and inserting January 1, 2017. 
 
